Citation Nr: 0200223	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  97-32 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an increased rating for acne vulgaris, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to December 29, 
1982, for the grant of a 10 percent rating for acne vulgaris.  



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from March 1968 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which assigned a 10 percent rating for acne 
vulgaris; and assigned an effective date of September 1, 
1993.  In a June 1996 rating decision, the RO denied a rating 
in excess of 10 percent for acne vulgaris, but changed the 
effective date for the grant of a 10 percent rating to 
December 29, 1982.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  The veteran's acne vulgaris is manifested by constant 
itching and extensive lesions; systemic or nervous 
manifestations have not been shown, and the condition has not 
been described as exceptionally repugnant.  

3.  In a May 1970 rating decision, the RO granted service 
connection for acne vulgaris and assigned a noncompensable 
rating, effective October 24, 1969; the veteran was notified 
of the determination, but did not file a substantive appeal 
within the time period allowed.  

4.  Correspondence received by the RO on September 1, 1993, 
indicated that the veteran was seeking an increased rating 
for his service-connected acne vulgaris.  

5.  VA outpatient treatment reports first documented 
increased symptomatology, associated with the veteran's acne 
vulgaris on December 29, 1982.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for acne vulgaris 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2001).

2.  An effective date prior to December 29, 1982, for a 10 
percent rating for acne vulgaris is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5110(a), 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.157, 3.400, 20.302, 20.1103 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  

The Board finds that all relevant evidence has been obtained 
by the RO, and the veteran has not identified any outstanding 
evidence that might aid his claim.  Furthermore, he was 
afforded the appropriate VA examination.  Accordingly, the 
Board concludes that VA's duties set forth in the VCAA have 
been substantially complied with, and no useful purpose would 
be served by remanding this case to the RO for additional 
consideration of the new law.  

I.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

The veteran's skin disorder has encompassed various 
diagnoses, including chloracne, folliculitis, and acne 
vulgaris.  Acne vulgaris (and in fact, most skin disorders) 
are rated based on the criteria assigned for eczema.  Eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area is assigned a 10 percent 
disability rating.  If the exudation or itching is constant 
and there are extensive lesions or marked disfigurement, a 
30 percent disability rating is assigned.  To warrant a 50 
percent rating, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestation or 
exceptional repugnance must be shown.  38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7806 (2001).  

The record demonstrates that the veteran uses medication 
regularly to control his skin disorder.  VA outpatient 
treatment records, dated from August 1998 to September 2000, 
reflect that the veteran was seen for complaints of boils on 
his buttocks, neck, and groin.  In April 1999, he had painful 
pruritic papules on his neck, armpits, and trunk.  In 
December 1999, his symptoms remained active.  Upon VA 
examination in January 2001, the veteran reported that he 
experienced lesions on a recurrent basis, and they were 
almost constant.  The lesions worsened near his belt line or 
anywhere there was pressure.  Additionally, the lesions in 
those areas would bleed approximately five days per week.  
Clinical evaluation revealed lesions on the buttocks as well 
as scarring from previous lesions.  There were minor healing 
lesions on his upper back.  He did not have any ulceration, 
exfoliation, or crusting at that time, but the dry lesions 
appeared to be recent.  Various photographs in the file 
confirm the presence of scars and lesions on the veteran's 
body.  Based on this evidence, the Board concludes that the 
veteran's symptomatology may be considered to be virtually 
constant and manifested by extensive lesions.  Accordingly, a 
30 percent rating is warranted.  Systemic or nervous 
manifestations have not been shown, and the condition has not 
be described as exceptionally repugnant; therefore, a rating 
in excess of 30 percent may not be assigned.  

II.  Earlier Effective Date

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application. 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2001).

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (2001) (which provides that, if the 
claim is not received within one year from such date, the 
effective date is the date of receipt of claim); Harper v. 
Brown, 10 Vet. App. 125, 126-127 (1997) (holding that 
38 C.F.R. § 3.400(o)(2) is applicable only where the increase 
in disability precedes the filing of the claim and the claim 
is received within one year of the increase).  Thus, 
determining whether an effective date assigned for an 
increased rating is proper under the law requires:  (1) a 
determination of the date of the receipt of the claim for the 
increased rating; and (2) a review of all the evidence of 
record to determine when an increase in disability was 
"ascertainable."  Hazan v. Gober, 10 Vet. App. 511, 521 
(1992).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2001).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2001); Servello, 3 Vet. 
App. at 199 (holding that 38 C.F.R. § 3.155(a) does not 
contain the word "specifically," and that making such 
precision a prerequisite to acceptance of a communication as 
an informal claim would contravene the Court's precedents and 
public policies underlying the statutory scheme).  

Under 38 C.F.R. § 3.157(b)(1) (2001), an informal claim may 
consist of a VA report of examination or hospitalization, and 
the date of the examination or hospital admission will be 
accepted as the date of receipt of a claim if such a report 
relates to examination or treatment of a disability for which 
service connection has previously been established.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).  

The veteran did not file a document that could be considered 
as a timely substantive appeal when his original claim for 
service connection for acne vulgaris was granted and a 
noncompensable rating was assigned by the RO in May 1970.  
See 38 C.F.R. § 20.302 (2001) (a substantive appeal must be 
filed within one year of the notice of the determination 
being appealed or within 60 days of the issuance of the 
statement of the case, whichever is later).  Consequently, 
the RO's May 1970 assignment of a noncompensable rating for 
acne vulgaris became final.  See also, 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2001).  At that time, a VA 
examination in April 1970 showed that the veteran's acne 
vulgaris was limited to his buttocks.  

On September 1, 1993, the RO received a memorandum from the 
veteran's representative which indicated that he wished to 
open a claim for "chloracne due to agent orange."  After 
various correspondences between the parties, on March 22, 
1994, the RO received a letter from the veteran which 
clarified that he wished to file a claim for an increased 
rating for his "skin disease."  

At a VA examination in May 1994, the veteran was diagnosed 
with acne vulgaris (or chloracne) on the buttocks, lower 
back, and upper thighs.  In a September 1994 rating decision, 
the RO granted a 10 percent rating for the veteran's acne 
vulgaris, effective September 1, 1993.  The RO determined 
that the spread of the disease to the veteran's lower back 
and upper thighs provided evidence that an extensive area was 
now involved.  Therefore, the 10 percent rating was 
warranted.  Subsequently, the veteran submitted VA outpatient 
treatment reports, dated from December 29, 1982 to January 2, 
1987.  Based on this evidence, the RO concluded that an 
effective date of December 29, 1982 could be assigned in 
accordance with 38 C.F.R. § 3.157.  

The veteran has now asserted that he should be granted an 
effective date of October 24, 1969, for the grant of the 10 
percent rating.  In support of his argument, he submitted 
copies of April 1970 and May 1970 VA examination reports 
which were already in the file.  

Based on its review of the evidence, the Board must conclude 
that an earlier effective date is not warranted.  The first 
correspondence to the RO which indicated that the veteran was 
filing a claim for an increased rating for acne vulgaris was 
received on September 1, 1993, and this was initially the 
effective date assigned for the increased rating.  At that 
time, the only evidence of record was the veteran's May 1994 
examination reports which showed that the disease had spread 
to his lower back and upper thighs.  However, the veteran 
subsequently submitted additional evidence which tended to 
show that his symptoms had increased in these areas as early 
as December 29, 1982.  Therefore, the RO assigned this as the 
effective date for the award of an increased rating pursuant 
to 38 C.F.R. § 3.157.  No earlier date is warranted.  

The veteran has not presented any medical evidence dated 
prior to that time which documents his increased 
symptomatology.  Furthermore, the 1970 VA examination reports 
were already part of the record at the time of the earlier RO 
decision in May 1970, and may not be used to alter the 
effective date of a subsequent claim for benefits.  The 
veteran did not appeal the May 1970 rating decision, and it 
became final.  As such, absent a showing of clear and 
unmistakable error (a claim which the veteran has not filed 
or raised), that decision may not now be changed.  
Consequently, the Board concludes that December 29, 1982 is 
the appropriate effective date that should be assigned for 
the grant of a 10 percent rating for the veteran's service-
connected acne vulgaris, and an earlier date may not be 
assigned.  


ORDER

Entitlement to a 30 percent rating for acne vulgaris is 
granted, subject to the regulations governing the payment of 
monetary awards.  

Entitlement to an effective date prior to December 29, 1982, 
for the grant of a 10 percent rating for acne vulgaris is 
denied.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

